United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS                  February 17, 2004
                        FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                             No. 03-50690
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

          versus


     MERCED MADRID-RODRIGUEZ,

                                               Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-03-CR-11-3



Before GARWOOD, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Merced    Madrid-Rodriguez    was   convicted     on    his     conditional

guilty plea of possession with intent to distribute marihuana.                    He

appeals the district court’s denial of his motion to suppress and

argues that the stop of the truck in which he was a passenger was

not supported    by   reasonable   suspicion    and,    as    a     result,     the



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
marihuana seized and the post-arrest statements he made should be

suppressed.

     The   following   facts,     among    others,      were    considered   in

determining that there was reasonable suspicion to support the stop

of the truck in which Madrid was a passenger: (1) at the time the

truck was initially spotted, it was very close to an illegal border

crossing and was traveling directly behind a white Oldsmobile,

which was the subject of a BOLO report and owned by a known drug

trafficker; (2) the truck matched the description of a truck owned

by a known drug trafficker; (3) both the Oldsmobile and the truck

had two-way radio antennas attached to the roofs; (4) the truck was

stopped in an area known for illegal trafficking; (5) the area in

which the truck was traveling is an area known to be used for

circumventing a checkpoint; (6) the agents were experienced in

cases involving illegal aliens and controlled substances; (7) the

driver of the truck decelerated and accelerated for no apparent

reason and immediately braked and veered onto the shoulder of the

road when he saw a marked patrol car; (8) when a helicopter was

approximately 50 feet away from the truck, the driver of the truck

did not acknowledge the helicopter but merely maintained his speed;

and (9) when the truck hit bumps and turned a corner sharply,

diesel fuel was emitted from the fuel tank.

     Border Patrol Agents on roving patrols may make a temporary

investigative   stop   of   a   car   if   they   are   aware    of   specific,



                                      2
articulable facts that reasonably warrant suspicion to believe that

criminal activity may be afoot.   United States v. Arvizo, 534 U.S.

266, 273, 122 S.Ct. 744, 750 (2002).      As a result of the foregoing

facts, we conclude that there was reasonable suspicion to support

the stop of the truck.   Accordingly, the district court did not err

in denying the motion to suppress the seizure of the marihuana and

the post-arrest statements made by Madrid.       See United States v.

Inocencio, 40 F.3d 716, 722-24 (5th Cir. 1994).

     Thus, the judgment of the district court is

                              AFFIRMED.




                                  3